Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-19 in the present application, filed on or after March 16, 2013, are being examined under the pre-AIA  first to file provisions:
	- claims 1, 9, and 16-19 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 11/08/2021.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce Shem (Reg. No. 64,914) and confirmed via an electronic mail on 2/1/2022.

Based on the latest amendments the applicant filed on 11/08/2021, the application has been further amended as follows:

1.	(Currently Amended) A method performed by a network device comprising: configuring the network device with a first rule, the first rule preventing at least
a first portion of network traffic from travelling from the network device to one or more other network devices;

the first portion of network traffic is received at an incoming interface of the network device,
the first portion of network traffic is not provided to the one or more other network devices by an outgoing interface of the network device based on the first rule, and
a second network device receives and distributes the first portion of network traffic to the one or more other network devices;
determining that the second network device has failed; and
in response to determining that the second network device has failed, removing the first rule so that the network device 

16.	(Currently Amended) A network device comprising:
one or more input interfaces configured to receive network traffic from a source; one or more output interfaces configured to distribute the network traffic to one
or more other network devices;
a first rule, the first rule configured to prevent the network traffic from travelling from said network device to the one or more other network devices when a second network device is designated to receive and to distribute the network traffic to the one or more other network devices, wherein:
the network traffic is received at the one or more input interfaces, and the network traffic is not provided to the one or more other network
devices by the one or more output interfaces based on the first rule; and


17.	(Currently Amended) A network device comprising:
one or more input interfaces configured to receive network traffic from a source; one or more output interfaces configured to distribute the network traffic to one
or more other network devices;
means for preventing the network traffic from travelling from said network device to the one or more other network devices when a second network device is designated to receive and to distribute the network traffic to the one or more other network devices, wherein:
the network traffic is received at the one or more input interfaces, and the network traffic is not provided to the one or more other network
devices by the one or more output interfaces based on the means for preventing the network traffic from travelling from said network device to the one or more other network devices; and
means for determining that the second network device has failed, and in response to determining that the second network device has failed, removing the first rule so that said network device 

18.	(Currently Amended) A non-transitory computer-readable storage medium having stored thereon computer executable instructions for performing a method of configuring a 
configuring said network device with a first rule, the first rule preventing network traffic from travelling from said network device to one or more other network devices;
configuring said network device to receive and distribute network traffic to the one or more other network devices as a failsafe to a second network device that receives and distributes the network traffic to the one or more other network devices, wherein:
the network traffic to the one or more other network devices is received at an incoming interface of the network device,
the network traffic to the one or more other network devices is not provided to the one or more other network devices by an outgoing interface of the network device based on the first rule;
determining that the second network device has failed; and
in response to determining that the second network device has failed, removing the first rule so that the network device 

19.	(Currently Amended) A method of configuring a first network device comprising: configuring the first network device with a first rule, the first rule preventing
network traffic from travelling from the first network device to one or more other network devices;
configuring the first network device to receive and distribute network traffic to the one or more other network devices, wherein a second network device receives and distributes the network traffic to the one or more other network devices, wherein:

the network traffic to the one or more other network devices is not provided to the one or more other network devices by an outgoing interface of the first network device based on the first rule;
determining that the second network device has failed; and
in response to determining that the second network device has failed, removing the first rule so that the first network device 

EXAMINER’S COMMENTS

Regarding claim 9 previously rejected under 35 U.S.C. § 112(b), claim 9 has been amended according to the examiner's recommendation and thus the previous rejection has been withdraw.
Regarding Claims 1-19 previously rejected under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103, Applicant's arguments, filed on 11/08/2021, with respect to Ramachandran et al. US Pub 2016/0080285 (hereinafter “Ramachandran”), in view of U.S. Pub. No. 2014/0003245 (Han), of U.S. Pub. No. 2012/0033668 (Humphries), of U.S. Pub. No. 2011/0164494 (Kalyanjeet), of U.S, Pub. No. 2015/0195093 (Mahadevan), and in view of U.S. Pub, No. 2019/0394066 (Lin), have .

Allowable Subject Matter

Claims 1-19 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of network recovery. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, and 16-19 is the inclusion of the features, "…in response to determining that the second network device has failed, removing the first rule so that the network device distributes the first portion of network traffic to the one or more other network devices…". These features, as incorporated into the independent claims 1, and 16-19 and combined with other features, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. Ramachandran (US Pub 2016/0080285) describes a normal master/slave systems for redundancy and disaster recovery. Han (US Pub 2014/0003245) discloses incoming and outgoing interfaces but does not teach that “the first portion of network traffic is not provided to the one or more other network devices by an outgoing interface of the network device based on the first rule”. Individually or in combination, Ramachandran and Han fail to 
Claims 2-15 depend on claim 1, therefore, these claims are considered allowable on the basis as the parent claim as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claim 1 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411



	/GARY MUI/            Primary Examiner, Art Unit 2464